Case 2:19-cv-01366-JAK-GJS Document 67 Filed 08/19/19 Page 1 of 3 Page ID #:335



   1   Charles S. Barquist (CA Bar #133785)
        cbarquist@mabr.com
   2   MASCHOFF BRENNAN LAYCOCK
         GILMORE ISRAELSEN & WRIGHT, PLLC
   3   300th S. Grand Ave.
       14 Floor
   4   Los Angeles, CA 90071
       Telephone: (949) 202-1900
   5   Facsimile: (949) 453-1104
   6   Attorneys for Plaintiffs
   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                    WESTERN DIVISION
  11   KONINKLIJKE PHILIPS N.V. AND                    Case No. 2:19-cv-01366-JAK-GJS
       PHILIPS NORTH AMERICA LLC,
  12                                                   NOTICE OF DISMISSAL OF
                          Plaintiffs,                  DEFENDANTS SEIKI CORP.
  13                                                   AND SEIKI DIGITAL, INC.
             v.
  14                                                   Complaint Served:
       TONGFANG GLOBAL INC.,                           February 27, 2019
  15   TONGFANG GLOBAL LTD.,
       WESTINGHOUSE ELECTRONICS
  16   LLC, WESTINGHOUSE
       ELECTRONICS LTD., TSINGHUA
  17   TONGFANG CO., LTD., SHENYANG
       TONGFANG MULTIMEDIA
  18   TECHNOLOGY CO., LTD., SEIKI
       CORP., AND SEIKI DIGITAL, INC.,
  19
                          Defendants.
  20

  21

  22         Pursuant to Rule 41(a)(1)(i), Plaintiffs Koninklijke Philips N.V. and Philips
  23   North America LLC hereby dismiss their Complaint against Defendants Seiki Corp.
  24   and Seiki Digital, Inc., without prejudice. Neither Defendant Seiki Corp. nor
  25   Defendant Seiki Digital, Inc. has filed or served an answer, motion, or other
  26   response to the Complaint in this action.
  27

  28
       NOTICE OF DISMISSAL OF DEFENDANTS
                                                   1
       SEIKI CORP. AND SEIKI DIGITAL, INC                                  Case No. 2:19-CV-01366
Case 2:19-cv-01366-JAK-GJS Document 67 Filed 08/19/19 Page 2 of 3 Page ID #:336



   1         Pursuant to a confidential settlement agreement between the parties, all costs
   2   and expenses relating to this action, including attorneys’ fees and expenses, shall be
   3   borne solely by the party incurring the same.
   4   Dated: August 19, 2019                     By: /s/ Charles S. Barquist
                                                  _____________________________
   5                                              MASCHOFF BRENNAN LAYCOCK
                                                  GILMORE ISRAELSEN & WRIGHT,
   6                                              PLLC
                                                  Charles Barquist
   7                                              300th S. Grand Ave.
                                                  14 Floor
   8                                              Los Angeles, CA 90071
                                                  Telephone: (949) 202-1900
   9                                              Facsimile: (949) 453-1104
                                                  cbarquist@mabr.com
  10

  11                                              Frank A. DeCosta, III (pro hac vice)
                                                  frank.decosta@finnegan.com
  12                                              Aliza George Carrano (pro hac vice)
                                                  aliza.carrano@finnegan.com
  13                                              Justin N. Mullen (pro hac vice)
                                                  justin.mullen@finnegan.com
  14                                              FINNEGAN, HENDERSON,
                                                  FARABOW,
  15                                              GARRETT & DUNNER, LLP
                                                  901 New York Avenue NW
  16                                              Washington, DC 20001
                                                  Telephone: (202) 408-4000
  17                                              Facsimile: (202) 408-4400
  18                                              Alexander M. Boyer (pro hac vice)
                                                  alexander.boyer@finnegan.com
  19                                              FINNEGAN, HENDERSON,
                                                  FARABOW,
  20                                              GARRETT & DUNNER, LLP
                                                  Two Freedom Square
  21                                              11955 Freedom Drive
                                                  Reston, VA 20190
  22                                              Telephone: (571) 203-2700
                                                  Facsimile: (202) 408-4400
  23
                                                  Attorneys for Plaintiffs
  24                                              Koninklijke Philips N.V. and
                                                  Philips North America LLC
  25

  26

  27

  28
       NOTICE OF DISMISSAL OF DEFENDANTS
                                                 2
       SEIKI CORP. AND SEIKI DIGITAL, INC                                 Case No. 2:19-CV-01366
Case 2:19-cv-01366-JAK-GJS Document 67 Filed 08/19/19 Page 3 of 3 Page ID #:337



   1                               CERTIFICATE OF SERVICE

   2         The undersigned certifies that the foregoing document was filed

   3   electronically in compliance with Local Rule CV-5(a). As such, this document was
   4   served on all counsel who have consented to electronic service on the date of filing.
   5         The undersigned certifies that the foregoing document was served on this
   6   date by U.S. Mail on defendants Seiki Corp. and Seiki Digital, Inc. at the following
   7   addresses:
   8

   9   Seiki Corp.
       12246 Colony Ave.
  10
       Chino, CA 91710
  11

  12   Seiki Digital, Inc.
       1550 Valley Vista Dr., Suite 210
  13
       Diamond Bar, CA 91765
  14

  15   DATED: August 19, 2019                 By:    /s/ Charles S. Barquist
                                                     Charles S. Barquist
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
       NOTICE OF DISMISSAL OF DEFENDANTS
                                                 3
       SEIKI CORP. AND SEIKI DIGITAL, INC                                 Case No. 2:19-CV-01366
